            Case 1:21-cv-06850-JSR Document 16 Filed 09/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK


 NIMBUS THERAPEUTICS, LLC and                        Case No. 1:21-cv-6850
 NIMBUS LAKSHMI, INC.,
                                                     Civil Action
                 Plaintiffs and Counter-
                 defendants,

         v.

 CELGENE CORPORATION and
 BRISTOL-MYERS SQUIBB COMPANY,

                 Defendants and Counter-
                 claimants.


    NOTICE OF COUNTER-CLAIMANT CELGENE CORPORATION’S MOTION
                  FOR A PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that upon the Memorandum of Law, the Declaration of

Elizabeth Mily, dated September 15, 2021, and the exhibits annexed thereto, the Court’s order of

September 13, 2021, granting leave to file this motion, and all the pleadings and proceedings in

this matter, Defendant and Counter-claimant Celgene Corporation will, and hereby does, move

this Court, before the Honorable Jed S. Rakoff, United States District Judge, on October 12, 2021,

at 2:00 p.m. at Courtroom 14B, Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, New York 10007, for an order pursuant to Rule 65 of the Federal Rules of Civil

Procedure, granting a preliminary injunction against Plaintiffs and Counter-defendants Nimbus

Therapeutics, LLC and Nimbus Lakshmi, Inc., as follows:

       1.       That until entry of a final judgment on the merits in this action or until further order

of the Court, Nimbus Therapeutics, LLC and Nimbus Lakshmi, Inc., their officers, directors,

agents, servants, employees, attorneys, affiliates, and all others in active concert or participation
            Case 1:21-cv-06850-JSR Document 16 Filed 09/15/21 Page 2 of 3




with Plaintiffs, be restrained and enjoined from taking any actions inconsistent with the 2017

Warrant to Purchase Stock, including but not limited to, selling or otherwise transferring interests

in the Tyk2 Asset or Nimbus Lakshmi to third parties;

       2.       That until entry of a final judgment on the merits in this action or until further order

of the Court, the deadlines under the 2017 Warrant to Purchase Stock, including but not limited to

the Warrant Exercise Period and the Warrant Expiration Date, are tolled and extended from the

date when Nimbus Lakshmi unilaterally claimed that the 2017 Warrant to Purchase Stock was

terminated on August 13, 2021;

       and granting other and further such relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the agreement of the parties, as

approved by order of the Court on September 13, 2021, responding papers are due on September

28, 2021, and replies, if any, are due on October 5, 2021.




                                                   2
       Case 1:21-cv-06850-JSR Document 16 Filed 09/15/21 Page 3 of 3




DATED: New York, New York
       September 15, 2021            Respectfully submitted,

                                      /s/ Yosef J. Riemer
                                     Yosef J. Riemer, P.C.
                                     Matthew Solum, P.C.
                                     Devora Allon, P.C.
                                     Jeffrey Goldfine
                                     Joseph M. Sanderson
                                     Amal El-Bakhar
                                     KIRKLAND & ELLIS LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Phone: (212) 446 4800
                                     Fax: (212) 446 4900
                                     yriemer@kirkland.com
                                     msolum@kirkland.com
                                     devora.allon@kirkland.com
                                     jeffrey.goldfine@kirkland.com
                                     joseph.sanderson@kirkland.com
                                     amal.elbakhar@kirkland.com

                                     Counsel for Counter-claimant Celgene
                                     Corporation




                                     3
